On writ of error we review judgment in favor of plaintiff in a suit to recover damage alleged to have resulted by failure of warranty as to variety and quality of certain bean seed sold by defendant to plaintiff.
The judgment must be affirmed on authority of our opinion and judgment in West Coast Lumber Company v. Wernick, 137 Fla. 310,188 So. 357. *Page 770 
So ordered.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.